
	

114 S1590 IS: Pregnancy Discrimination Amendment Act
U.S. Senate
2015-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1590
		IN THE SENATE OF THE UNITED STATES
		
			June 17, 2015
			Ms. Murkowski (for herself, Mr. Alexander, Mrs. Fischer, Mr. Kirk, and Mr. Grassley) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Civil Rights Act of 1964 to provide protections against pregnancy discrimination in
			 the workplace, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Pregnancy Discrimination Amendment Act.
 2.Protections against pregnancy discrimination in the workplaceSection 701(k) of the Civil Rights Act of 1964 (42 U.S.C. 2000e(k)) is amended— (1)in the first sentence, by striking as other persons not so affected but similar in their ability and inserting as any other applicants for employment with, or employees employed by, the same employer, in work that is performed under similar working conditions, who are not so affected but similar in their temporary ability; and
 (2)by inserting after the first sentence the following: This subsection shall not permit any labor organization, or agent of such labor organization, representing employees of an employer having employees subject to any provision of this title, directly or through any collective bargaining agreement (agreed to by the labor organization, or agent of such labor organization, and such employer), to cause or attempt to cause such employer to commit an unlawful employment practice against an employee in violation of this subsection..
			
